KebNS, J.,
dissenting. After a careful review of the majority opinion, I ¡have nothing but respect for the ability of my colleagues to delve so deeply into tbe legislative mind, but in view of the object and purpose of Section 4123.59, Eevised Code, and upon examining its historical development, I have been unable to find even a mild hint that the General Assembly would have enacted the subject statute in the revised form adopted by the majority in its determination of this case.
It is not, of course, a judicial function to refurbish legislation. Hence, our scope of inquiry should be limited to what the General Assembly did rather than to what it could or ought to have done.
In this context, it appears to me that the requirements and conditions necessary to establish a right to death benefits, as set forth in the first paragraph of Section 4123.59, Eevised Code, are cast from the same mold and operate generally upon the same class of people.
Significantly, the subject statute is not in any sense a statute of limitations, and this court has recognized the separate and independent nature of claims for death benefits as distinguished from the forerunning claims for compensation for the injuries which ultimately caused the death of an employee. Industrial Commission v. Kamrath, 118 Ohio St. 1. A widow’s cause of action under the statute is not premised in any way upon consideration of the kind which controls the usual third-party beneficiary situation. Eather, her statutory right is exclusive. Industrial Commission v. Davis, 126 Ohio St. 593. Indeed, if the rights of a workman and the rights of a dependent are not distinct and unrelated, then the rights of the plaintiff-appellee in this case would have accrued prior to the amendment to the subject statute in 1963 and she would undoubtedly be eligible for death benefits. See State, ex rel. Jones & Laughlin Steel Corp., v. Dickerson, 160 Ohio St. 223.
In the Davis case, the court alluded to the following explanatory language:
“ ‘ * * * the two claims are quite distinct, no part of *56either being embraced in the other. One is for the wrong to the injured person and is confined to his personal loss and suffering before he dies, while the other is for the wrong to the beneficiaries and is confined to their pecuniary loss through his death. * * *’ ”
It reasonably follows, therefore, in view of the facts of the present case, that the injured workman cannot have bargained away the present rights of a dependent widow any more than she could have abrogated his right to compensation during lifetime. Manifestly, a spouse cannot, by accepting lump-sum compensation instead of periodic payments for his injuries, waive a distinct statutory right which is conditioned upon his demise.
Under the statute in its present form, two widows whose husbands were injured on the same day in the same accident and thereafter died on the same day can be treated in a different manner. They have no discretion in the matter. Although their respective rights are identical, one may receive death benefits and the other cannot.
In order for a general law to operate uniformly, it must apply equally to members of the class to be affected, and it must embrace all persons who are or may be in like situations and circumstances. State, ex rel. English, v. Indus. Comm., 160 Ohio St. 443.
Section 4123.59, Revised Code, as it pertains to the facts of the present case, does not meet these constitutional standards. Hence, the plaintiff-appellee should receive such benefits as her case warrants. See Rufft v. Keller, 17 Ohio App. 2d 79.
In my opinion, the judgment of the Court of Appeals should be affirmed.
Matthias, J., concurs in the foregoing dissenting opinion.